Citation Nr: 9935028	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  98-11 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefits sought on 
appeal.  The veteran served in active service from July 1969 
to July 1971. 


FINDING OF FACT

There is no competent medical evidence that indicates the 
veteran currently suffers from right ear hearing loss related 
to his period of service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
right ear hearing loss is not well grounded.  38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1999).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or during any applicable presumption period, if 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Thus, the claimant is required to establish a nexus 
between the claimed disability and his/her active military 
service, even if a continuity of symptomatology has been 
established under 38 C.F.R. § 3.303(b).  See Clyburn v. West, 
12 Vet. App. 296 (1999) (distinguishing the factual 
circumstances in Falzone v. Brown, 8 Vet. App. 398 (1995), 
and Hampton v. Gober, 10 Vet. App. 481 (1997)).

Before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.  However, in Hensley v. 
Brown, 5 Vet. App. 155 (1993), the Court stated that 38 
C.F.R. § 3.385, does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service.  
Id. at 159.  The Court explained that when audiometric test 
results at the veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Id. at 160.

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

With respect to the evidence of record, the veteran's service 
medical records include his April 1969 entrance examination 
which reveals his pure tone thresholds, in decibels, for the 
right ear were -10, -10, -10, and -5, measured at 500, 1000, 
2000, and 4000 Hertz.  In addition, October 1969 notations 
reveal he was treated for an infection of the left ear, but 
do not mention any right ear symptomatology.  Furthermore, 
his July 1991 discharge examination reveals his pure tone 
thresholds, in decibels, for the right ear were 10, 10, 0, 5, 
and 20, measured at 500, 1000, 2000, 3000, and 4000 Hertz.

As to the post service evidence, a November 1997 VA 
examination report notes the veteran reported a history of 
noise exposure while in the service.  He reported that his 
duty was on an aircraft carrier, and that his sleeping 
quarters were next to the hanger bay and was not insulated 
for sound.  He also reported having worked in a factory after 
his service, but that he wore hearing protection during his 
employment.  Upon examination, the veteran's pure tone 
thresholds, in decibels, for the right ear were 10, 15, 15, 
35, and 80, measured at 500, 1000, 2000, 3000, and 4000 
Hertz.  And, his speech discrimination was 92 percent for the 
right ear.  The veteran was diagnosed with moderate to severe 
high frequency sensorineural hearing loss, with speech 
discrimination commensurate with type and degree of hearing 
loss.

After a review of the claims file, the Board finds that the 
evidence of record does not contain any evidence that the 
veteran's right ear hearing loss is related to his period of 
service.  Specifically, the veteran has failed to satisfy an 
essential element necessary to well ground his claim, which 
is the existence of a nexus between his period of service and 
his current right ear hearing disability.  A well-grounded 
claim must be supported by evidence, not merely allegations.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

The Board acknowledges the veteran's contentions that his 
service records show a decrease in hearing acuity during his 
service, as reflected by the pure tone thresholds noted in 
his entrance and discharge examinations.  However, the Board 
finds that the veteran's decrease in his overall hearing 
acuity in the right ear, as reflected in his service records, 
is not substantial.  (Service connection is in effect for 
hearing loss in the left ear.)  As well, at the time of his 
discharge, his right ear hearing impairment did not met the 
criteria defined by 38 C.F.R. § 3.385, and thus, was not a 
hearing disability for VA purposes.  While the absence of 
such hearing loss is not fatal to the veteran's claim 
(Hensley, supra), the Board observes that, as the earliest 
evidence of record that the veteran suffered from right ear 
hearing loss as defined by the cited legal authority is 
contained in the November 1997 VA examination report, which 
is dated more than twenty-five years after his discharge from 
service, and considering that there is no medical evidence or 
opinion of a nexus between the veteran's recently diagnosed 
right ear hearing loss and any remote event or events of 
service, the Board can only conclude that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded, and 
thus, the claim must be denied.  38 U.S.C.A. § 5107 (West 
1991); Epps, supra.  In this regard, the Board points out to 
the veteran that he is not precluded from attempting to 
obtain and submitting to VA competent audiological or medical 
evidence demonstrating that his current right ear hearing 
loss is linked to his service.  Such evidence may be 
submitted to the RO in support of an application to reopen 
his claim.  

In arriving at this conclusion, the Board took into 
considerations the various statements by the veteran and his 
representative tending to link his current claimed right ear 
hearing loss to his period of service.  However, while the 
Board acknowledges the sincerity of these statements, the 
Board notes that the veteran and his representative are 
laypersons not qualified to offer a medical opinion regarding 
the existence of a disability or as to the etiology of any 
such disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit, supra, in which the United States 
Court of Veterans Appeals held that a veteran does not meet 
the burden of presenting evidence of a well grounded claim 
where the determinative issue involves medical causation and 
the veteran presents only lay testimony by persons not 
competent to offer such medical opinions).

Moreover, as the veteran has failed to meet his initial 
burden of submitting evidence which would well-ground his 
claim of service connection, the VA is under no duty to 
assist the veteran in developing the facts pertinent to the 
claim.  See Epps v. Gober, 126 F. 3d 1464, 1468 (1997).  
Giving the benefit of the doubt to a claimant does not 
relieve the claimant of carrying the burden of establishing a 
"well grounded" claim, and thus, there is nothing in the 
text of section 5107 to suggest that the VA has a duty to 
assist the claimant until he or she meets his or her burden 
of establishing a "well grounded" claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); see also Epps, supra.  The Board is 
not aware of any circumstances in this matter which would put 
VA on notice that relevant evidence may exist or could be 
obtained, which, if true, would make the claim on appeal 
"plausible".  See generally McKnight v. Gober, 131 F.3d 
1483, 1484-5 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim of service connection, and the reasons for which his 
claim failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).






ORDER

Evidence of a well grounded claim not having been submitted, 
service connection for right ear hearing loss is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

